DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 03/29/2022.  Claim 1 is amended, claim 5 is canceled.  Claims 1-4, 6-13 are pending.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Publication No. 2009/0213927 A1 to Perlman et al. (hereinafter “Perlman”).

Concerning claim 1, Perlman discloses a method, comprising: 
receiving a frame of data generated for an online game, from a server device, the frame of data representing current state of the online game (Figs. 4a, 4b, paragraphs [0177]-[0180] – video frame data is received for an online game); 
encoding the frame of data using an encoder, the encoded frame of data transmitted to a client device over a network, for rendering (Figs. 4a, 4b, paragraphs [0177]-[0180] – data is encoded and transmitted over a network); 
evaluating the data contained in the encoded frame to determine an amount of data contained in the encoded frame that is being transmitted to the client device (Figs. 4a, 4b, paragraphs [0177]-[0181], [0192] – data is evaluated and max data is determined), wherein the evaluation of the data is done after the encoded frame is transmitted to the client device (Figs. 9a-9c, paragraphs [0182] – [0193] – the available max data rate is assessed based on current transmission, and adjusted after the frame is transmitted, where the subsequent data rate is reduced based on the current data rate); 
when the amount of data in the encoded frame exceeds a maximum data limit specified for a communication channel established between the server device and the client device, determining a number of subsequent frames from which to recoup excess data transmitted in the encoded frame (paragraphs [0193], [0197], [0198], [0210] – data is recouped from number of subsequent frames) and sending a signal to the encoder to dynamically reduce amount of data included in subsequent frames to a reduced maximum data limit prior to forwarding to the client device for rendering, wherein the number of subsequent frames continue to include data for the online game at the reduced maximum data limit (Figs. 9a-9c, paragraphs [0190]-[0193] – frames are reduced to a new maximum data limit), and wherein the reduced maximum data limit is determined by the encoder based on the amount of excess data contained in the encoded frame and the adjusting is performed to maintain a frame rate defined for the online game (Figs. 9a-9c, paragraphs [0177]-[0192] – data is adjusted based on determined max data, the available max data rate is assessed based on current transmission, and adjusted after the frame is transmitted, where the subsequent data rate is reduced based on the current data rate),
wherein operations of the method are performed by a monitoring engine executing on the server device (paragraphs [0177]-[0180] – operations are monitored via a server).

Concerning claim 2, Perlman discloses wherein dynamically reducing amount of data in the determined number of subsequent frames includes, computing, by the encoder, the number of subsequent frames in which amount of data needs to be reduced, as a function of the amount of excess data and data demand of the online game (paragraphs [0193], [0197], [0198], [0210] –number of subsequent frames is determined and data is reduced); and adjusting the data that is to be included in each of the determined number of subsequent frames to the reduced maximum data limit specified by the encoder prior to encoding the one or more subsequent frames, a difference between the maximum data limit and the reduced maximum data limit of each of the determined number of subsequent frames used to recoup a portion of the excess data included in the encoded frame (Figs. 9a-9c, paragraphs [0182] – [0193] , [0197], [0198], [0210] – the available max data rate is assessed based on current transmission, and adjusted after the frame is transmitted, where the subsequent data rate is reduced based on the current data rate).

Concerning claim 3, Perlman discloses wherein the reduced maximum data limit is determined based on an extent to which the data in the encoded frame exceeds the maximum data limit (Figs. 4a, 4b, paragraphs [0177]-[0181], [0192] – max data is determined based on when the frames exceed a limit).

Concerning claim 4, Perlman discloses wherein the determined number of subsequent frames over which the reduced maximum data is to be enforced depends on a type of online game (Figs. 4a, 4b, paragraphs [0177]-[0181], [0192] – data is adjusted based on the data within the type of game).

Concerning claim 6, Perlman discloses wherein the reduced maximum data limit is set based on available bandwidth of the communication channel (Figs. 4a, 4b, paragraphs [0177]-[0181], [0192] – data is adjusted based on the bandwidth of the channel).

Concerning claim 7, Perlman discloses wherein dynamically reducing the amount of data includes performing compression on the data included in the determined number of subsequent using a compression technique, wherein a level of compression is dictated by the compression technique, wherein the compression technique follows a lossy compression or a lossless compression (Figs. 4a, 4b, paragraphs [0061], [0155], [0177]-[0181], [0192] – video files are made smaller by reducing the quality of the picture (i.e., lossy compression technique)).

Concerning claim 8, Perlman discloses wherein dynamically reducing the amount of data in a subsequent frame includes, identifying data pertaining to specific portions of the subsequent frame to retain and specific other portions of the subsequent frame to discard; and encoding the subsequent frame using the data pertaining to the specific portions that are to be retained (Figs. 4a, 4b, paragraphs [0177]-[0181], [0192] – data is dynamically reduced based on specific portions).

Concerning claim 9, Perlman discloses wherein dynamically reducing further includes resuming encoding of frames of data of the online game at the maximum data limit, upon completion of the dynamic reduction of data for the determined number of subsequent frames (Figs. 4a, 4b, paragraphs [0177]-[0181], [0192] – frames are encoded based on the max limit).

Concerning claim 10, Perlman discloses wherein the maximum data limit is defined based on available bandwidth of the communication channel established between the client device and the server device (Figs. 4a, 4b, paragraphs [0177]-[0181], [0192] – max data is defined based on available bandwidth).

Concerning claim 11, Perlman discloses wherein the dynamic reduction in the determined number of subsequent frames is done after the frame with data exceeding the maximum data limit has been forwarded to the client device over the network (Figs. 4a, 4b, paragraphs [0177]-[0181], [0192] – data is adjusted based on determined max data).

Concerning claim 12, Perlman discloses wherein the dynamic reduction includes processing the data of each subsequent frame of the determined number of one or more subsequent frames of the online game prior to forwarding the data of each of the one or more subsequent frames to the encoder for encoding (Figs. 4a, 4b, paragraphs [0177]-[0181], [0192] – data is adjusted before sending the data).

Concerning claim 13, Perlman discloses wherein processing of the data for a subsequent frame includes, evaluating the data included in the subsequent frame to identify portions of data that are critical and other portions of data that are not critical for constructing an image included in the subsequent frame, the evaluating to identify critical portions is based on contextual relation of content contained in the subsequent frame to a user of the client device; and forwarding the data for the subsequent frame with results of the evaluation to the encoder, wherein the encoder uses the results of the evaluation to focus on encoding portions of data in the subsequent frame that are identified as critical for the user (Figs. 4a, 4b, paragraphs [0177]-[0181], [0192] – data is adjusted based on determined max data and portions are adjusted based on the frame type).

Response to Arguments
Applicant's arguments filed 03/29/22, with respect to the 35 USC 102 rejection have been fully considered.  Additional citations and explanations have been provided in the Office Action above to address the amended subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715